       Case: 5:21-cv-00557-BYP Doc #: 8 Filed: 03/23/21 1 of 6. PageID #: 195




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 TODD CLEAVENGER, et al.,                   )   CASE NO.: 5:21-CV-00557
                                            )
        Plaintiffs,                         )   JUDGE: BENITA Y. PEARSON
                                            )
 vs.                                        )   BARBERTON DEFENDANTS’ MOTION
                                            )   TO STRIKE AMENDED/SUPPLEMENTAL
 CITY OF BARBERTON, et al.,                 )   COMPLAINT OR FOR MORE DEFINITE
                                            )   STATEMENT
        Defendants.                         )

       Now come Defendants, City of Barberton, William Judge, Vince Morber, Robert Russell,

Brian Davis, Robert Mingle, Michael Green and Lisa Miller (“Barberton Defendants”), by and

through counsel, Mazanec, Raskin and Ryder Co., L.P.A., and hereby respectfully request this

Honorable Court strike Plaintiffs’ Amended/Supplemental Complaint or, in the alternative, for

more definite statement requiring a single pleading containing Plaintiffs’ Complaint.      A

memorandum in support is attached and incorporated herein.

                                          Respectfully submitted,

                                          MAZANEC, RASKIN & RYDER CO., L.P.A.

                                          s/Terence L. Williams
                                          JOHN T. MCLANDRICH (0021494)
                                          TERENCE L. WILLIAMS (0081363)
                                          100 Franklin’s Row
                                          34305 Solon Road
                                          Cleveland, OH 44139
                                          (440) 248-7906
                                          (440) 248-8861 – Fax
                                          Email: jmclandrich@mrrlaw.com
                                                   twilliams@mrrlaw.com

                                          Counsel for Defendants City of Barberton, William
                                          Judge, Vince Morber, Robert Russell, Brian Davis,
                                          Robert Mingle, Michael Green and Lisa Miller
       Case: 5:21-cv-00557-BYP Doc #: 8 Filed: 03/23/21 2 of 6. PageID #: 196




                                MEMORANDUM IN SUPPORT

I.     INTRODUCTION

       Plaintiff Todd Cleavenger commenced this civil action on January 29, 2021 by filing a

complaint in the Summit County Court of Common Pleas. The gravamen of the original complaint

centered around his alleged wrongful arrest on January 1, 2019 and subsequent prosecution.

       Plaintiffs’ Complaint raised vague and unsupported allegations of misconduct by the

Barberton Defendants and Summit County Defendants pursuant to 42 U.S.C. § 1983, and related

state law claims in connection with the January 1, 2019 incident. In light of the Plaintiffs’

allegations of federal civil rights claims pursuant to 42 U.S.C. § 1983 in the Complaint, Defendants

removed this action to the United States District Court for the Northern District of Ohio pursuant

to 28 U.S.C. § 1441(a).              After Defendants’ removal, Plaintiffs filed a Motion to

Amend/Supplement their Complaint in the Summit County Common Pleas Court, despite the

removal to this Court. That Motion sought to add certain Defendants, several of whom are police

officers of the City of Barberton.

       On March 17, 2021, the Barberton Defendants filed an Answer and Motion for Judgment

on the Pleadings seeking dismissal on all of Plaintiffs’ claims based collateral estoppel, on the lack

of sufficient factual allegations and failure to state a claim upon which relief could be granted.

       Plaintiffs’ Amended/Supplemental Complaint does not recite the unaltered portions of the

original Complaint, but instead seeks only to include additional allegations and parties. The

allegations in the Supplemental Complaint are substantially similar to those in the original

Complaint insofar as they contains the same bare, nonsensical and conclusory allegations.

Moreover, the addition of these additional Defendants is a futile exercise for the same reasons as

laid out in the Barberton Defendants’ Motion for Judgment on the Pleadings.



                                                  2
      Case: 5:21-cv-00557-BYP Doc #: 8 Filed: 03/23/21 3 of 6. PageID #: 197




       Therefore, the Barberton Defendants respectfully urge this Court to issue an Order striking

Plaintiffs’ Amended/Supplemental Complaint.          Alternatively, if the amended/supplemental

Complaint proceeds, the Barberton Defendants respectfully request that the Court order a more

definite statement by requiring Plaintiffs to file an Amended Complaint as a single document to

avoid confusion.

II.    ARGUMENT

       A.      Amendment of Pleadings under Civ. R. 15(a)(1).

       Fed. R. Civ. P. 15(a)(1) generally provides that a party may amend its pleading once as a

matter of course within twenty-one days after serving it, or if a party seeks to amend a pleading

that requires a responsive pleading, a party must amend the pleading within twenty-one days after

the earlier of the service of a responsive pleading or motion filed under Fed. R. Civ. P. 12(b), (e),

or (f). In all other instances not provided for under Fed. R. Civ. P. 15(a)(1), a party may amend its

pleading only by obtaining consent of the opposing party or the court’s leave, with the court

freely giving leave when justice so requires. Fed. R. Civ. P. 15(a)(2). A proposed amendment is

futile if it could not survive a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6). Riverview

Health Institute LLC v. Med. Mut. of Ohio, 601 F.3d 505, 512 (6th Cir.2010); Rose v. Hartford

Underwriters Ins. Co., 203 F.3d 417, 420 (6th Cir.2000). Similarly, even where leave is sought to

amend a complaint, it may be “appropriately denied when there is a ‘repeated failure to cure

deficiencies by amendments previously allowed.’” Libretti v. Woodson, 600 Fed. Appx. 367, 373

(6th Cir.2015) quoting Morse v. McWhorter, 290 F.3d 795, 800 (6th Cir.2002).

       Plaintiffs’ amended/supplemental Complaint does not cure the deficiencies from the

original Complaint. Instead, the amended/complaint suffers from the same problem as the original

Complaint in that it contains legally insufficient conclusory allegations. As a result, the Barberton

respectfully requests the Court strike Plaintiffs’ amended/supplemental Complaint.

                                                 3
       Case: 5:21-cv-00557-BYP Doc #: 8 Filed: 03/23/21 4 of 6. PageID #: 198




       B.      Plaintiffs’ Amended/Supplemental Complaint Requires a More Definite
               Statement.

       Alternatively, if the Court does not strike Plaintiff’s amended/supplemental Complaint, the

Barberton Defendants respectfully request that the Court order Plaintiffs file a single document

complaint with the Federal Rules of Civil Procedure.

       Rule 12(e) of the Federal Rules of Civil Procedure provides in pertinent part:

       A party may move for a more definite statement of a pleading to which a responsive
       pleading is allowed but which is so vague or ambiguous that the party cannot
       reasonably prepare a response. The motion must be made before filing a responsive
       pleading and must point out the defects complained of and the details desired. …

Pursuant to this rule, the Barberton Defendants respectfully request a more definite statement of

the Plaintiff’s amended/supplemental Complaint.

       Plaintiffs’ amended/supplemental Complaint solely seeks to add additional allegations

against newly identified Defendants, including two additional Barberton police officers, a nurse at

the hospital treating the individual whom Plaintiff abducted and two Summit County prosecutors.

However, the amended/supplemental complaint does not actually include the allegations from the

original Complaint, but instead seeks to incorporate the allegations by reference. If Plaintiffs’

amended/supplemental Complaint is permitted to proceed as two separate documents with the

original complaint and supplemental complaint, it will cause significant confusion for all involved,

as well as muddying the record of this matter. As a result, if the Court permits Plaintiffs’ to utilize

their amended/supplemental Complaint, the Barberton Defendants request that the Court order

Plaintiffs to file a single Complaint which includes the entirety of the allegations against all

Defendants so as not to cloud the record or confuse all involved.

III.   CONCLUSION

       The Barberton Defendants respectfully request that the Court enter an Order striking

Plaintiffs’ Amended/Supplemental Complaint as it is futile based on the Barberton Defendants’

                                                  4
      Case: 5:21-cv-00557-BYP Doc #: 8 Filed: 03/23/21 5 of 6. PageID #: 199




Motion for Judgment on the Pleadings. Alternatively, Defendants respectfully request the Court

order Plaintiffs to file a single Complaint that complies with the Federal Rules of Civil Procedure.

                                              Respectfully submitted,

                                              MAZANEC, RASKIN & RYDER CO., L.P.A.

                                              s/Terence L. Williams
                                              JOHN T. MCLANDRICH (0021494)
                                              TERENCE L. WILLIAMS (0081363)
                                              100 Franklin’s Row
                                              34305 Solon Road
                                              Cleveland, OH 44139
                                              (440) 248-7906
                                              (440) 248-8861 – Fax
                                              Email: jmclandrich@mrrlaw.com
                                                       twilliams@mrrlaw.com

                                              Counsel for Defendants City of Barberton, William
                                              Judge, Vince Morber, Robert Russell, Brian Davis,
                                              Robert Mingle, Michael Green and Lisa Miller




                                                 5
        Case: 5:21-cv-00557-BYP Doc #: 8 Filed: 03/23/21 6 of 6. PageID #: 200




                                        CERTIFICATE OF SERVICE

         I hereby certify that on March 23, 2021, a copy of the foregoing Barberton Defendants’

Motion to Strike Amended/Supplemental Complaint or for More Definite Statement was filed

electronically. Notice of this filing will be sent to all registered parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system. A copy of the

foregoing Barberton Defendants’ Motion to Strike Amended/Supplemental Complaint of for More

Definite Statement was also served by regular U.S. Mail to:

 Todd Cleavenger                                              Shawn Williams
 PO Box 8107                                                  730 Chenoweth Dr.
 Mansfield, OH 44901                                          New Franklin, OH 44319

 Plaintiff Pro Se                                             Plaintiff


                                                        s/Terence L. Williams
                                                        JOHN T. MCLANDRICH (0021494)
                                                        TERENCE L. WILLIAMS (0081363)

                                                        Counsel for Defendants City of Barberton, William
                                                        Judge, Vince Morber, Robert Russell, Brian Davis,
                                                        Robert Mingle, Michael Green and Lisa Miller

TRAVR-210034/Barberton Ds MTStrike Amd/Supp Complaint




                                                          6
